Citation Nr: 1410444	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-41 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.
 
2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the Board in April 2011. A transcript of the proceeding is of record.  The Veteran submitted additional evidence along with a waiver of initial RO consideration at the hearing.  It was agreed at the hearing that the record would be held open for 30 days for the Veteran to submit more evidence.  In May 2011, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The issue of entitlement to service connection for a deviated nasal septum addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2007 rating decision continued a prior denial of service connection for sleep apnea; the Veteran did not appeal the rating.

2.  Evidence received since the August 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea; such evidence is not cumulative or redundant of evidence already of record. 

3.  The Veteran's sleep apnea is related to his period of active duty. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

In light of the favorable decision herein as to the claim of service connection for sleep apnea on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to that issue. 

New and Material Evidence 

A claim for sleep apnea was denied by the RO in January 2006 because while there was record of treatment in service for sleep apnea symptoms, a chronic sleep apnea disorder was not shown following service discharge.  The Veteran did not perfect an appeal thereof.  

In August 2007, the RO denied the Veteran's application to reopen his claim because the Veteran had not submitted new and material evidence that a sleep apnea disability was related to service.  The Veteran did not perfect an appeal with respect to the August 2007 rating decision and that rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).

A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding as to all field offices of the Department as to written conclusions based on evidence on file at the time the Veteran is notified of the decision.  38 C.F.R. § 3.104(a).  Such a decision is not subject to revision on the same factual basis except by a duly constituted appellate authority.  Id.  The appellant has one year from notification of a decision of the agency of original jurisdiction to file a notice of disagreement (NOD) with the decision, and the decision becomes final if an NOD is not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 20. 302(a).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence at the time of the August 2007 rating decision included the Veteran's service treatment records, private treatment records, and VA treatment records. These records did not show a current sleep apnea disorder. 

Evidence received since the August 2007 rating decision consists of VA and private treatment records, a September 2009 VA examination report, sleep study records, a transcript from the April 2011 hearing and a June 2010 positive nexus opinion from a VA physician.  Of significance is the positive nexus opinion from the Veteran's treating VA physician and a current diagnosis of sleep apnea.  The June 2010 opinion links the Veteran's currently diagnosed sleep apnea to his military service. 

This evidence is not cumulative or redundant of the evidence previously of record. Moreover, it relates to an unestablished fact necessary to substantiate the claim. Accordingly, it is new and material and reopening of the claim is warranted.



Service Connection

The Board finds that service connection for the Veteran's reopened claim for sleep apnea is warranted.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A review of the service treatment records shows that in November 2003, the Veteran underwent upper airway surgery for a history of snoring and excessive sleepiness which was documented in an August 2003 sleep study. 

Post-service medical evidence includes a September 2009 VA examination report in which the examiner concluded that the Veteran was a severe snorer but that based on the available information, he did not have obstructive sleep apnea.  Subsequently, a diagnosis of sleep apnea was confirmed in an April 2011 private sleep study report.

Moreover, in a June 2010 letter, the Veteran's VA physician reported treating the Veteran from April 2010 for obstructive sleep apnea syndrome.  The VA physician stated that the Veteran has a "history of sleep related breathing disorder which goes back to 2003 when he underwent upper airway surgery for history of snoring and excessive daytime sleepiness documented on diagnostic sleep study in 2003.  The physician further stated that "upper airway resistance syndrome and obstructive sleep apnea are part of the spectrum of sleep disordered breathing.  When it is mild, sleep apnea manifests as upper airway resistance syndrome."     

The Board acknowledges the September 2009 VA examiner's finding that the Veteran does not have sleep apnea, however, subsequent clinical evidence clearly establishes a current diagnosis of sleep apnea.  Moreover, the Veteran's treating VA physician has provided a detailed explanation as to how the Veteran's current diagnosis of sleep apnea is related to his 2003 in-service treatment for upper airway resistance syndrome.  The Board finds the opinion of the VA treating physician to be both competent and credible nexus evidence.  As the Veteran is shown to have sleep apnea and it has been clinically attributed to his military service, the Board finds that service connection for sleep apnea is warranted.


ORDER

The Board having determined that new and material evidence has been submitted, reopening of the claim for service connection for sleep apnea is granted.

Service connection for sleep apnea is granted.


REMAND

The Board finds that the Veteran's claim for service connection for a deviated nasal septum warrants further development.

The Veteran contends that he has a deviated nasal septum as result of being hit in the nose multiple times while playing basketball in service.  He testified that he did not seek medical care during these episodes but also emphasized that he did not have any issues with breathing until later in his military career when he couldn't breathe through his nose.

The service treatment records show that in November 2003, the Veteran underwent nasal septal reconstruction.  The operative report noted left nasoseptal deviation.

A May 2009 QTC examination report revealed that there was no deviated septum.  Also, an April 2011 VA CT scan revealed no significant nasal septal deviation.  However, a May 2011 VA sleep clinic note reveals that that the nasal septum was deviated and associated with mild nasal stenosis of the right nasal passage.  The physician noted, in pertinent part, that the Veteran had a "deviated nasal septum and nasal stenosis which all persisted despite attempt for corrective surgery in 2004." 

In light of the Veteran's reports of experiencing "trauma" to his nose during service and current finding of a deviated nasal septum, the Board finds that a VA examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of any deviated nasal septum during the pendency of this claim. 

The Veteran's claims files must be made available to and reviewed by the examiner. Any indicated tests and studies should be performed.

The examiner should review the evidence of record, to include the Veteran's service treatment records, and the prior examination report.  Based upon this review, the examiner should provide a medical opinion as to whether the Veteran's current deviated septum is at least as likely as not (i.e., at least a 50 percent probability) related to any injury incurred in service, specifically whether it may be related to the Veteran's allegation of being hit in the nose on multiple occasions while playing basketball during service.  In rendering this opinion, the examiner should consider the Veteran's report of an onset of symptoms in service and of continuous symptoms since service.

The examiner should provide a clear and concise explanation of the reasoning for the opinions expressed to include citation to the evidence of record, if any, that supports the medical opinion provided.  In other words, the examiner should support each medical opinion by providing a factual premise established by the evidence of record.  If an opinion cannot be expressed without resorting to speculation, then such should be stated and an explanation of the reasons why an opinion cannot be given should be provided.

2.  After ensuring that all necessary actions have been accomplished to comply with VA's duty to notify and assist the Veteran (to include ensuring the adequacy of the medical opinions obtained), the Veteran's claim should be readjudicated.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


